



EXHIBIT 10.04


PG&E Corporation and Pacific Gas and Electric Company
Executive Incentive Compensation Recoupment Policy (Policy)
Effective February 21, 2018




PG&E Corporation and Pacific Gas and Electric Company (each, a Company) provide
Section 16 Officers (1) the opportunity to participate in various
performance-based short- and long-term compensation arrangements. Payments under
such arrangements are advanced to such Section 16 Officers as earned, vested, or
paid (Payments) but remain subject to recoupment as set forth in the Policy.


Under the Policy, the PG&E Corporation Compensation Committee (Compensation
Committee), the Board of Directors (Board) of PG&E Corporation, or the Board of
Pacific Gas and Electric Company, as applicable based on the delegation
described below, may, in good faith exercise of its reasonable discretion seek
recoupment of Payments previously advanced to Section 16 Officers upon any of
the following Triggering Events described below. The Board of each Company has
delegated the administration of the Policy to the Compensation Committee,
including authority to determine whether or not to seek recoupment of Payments,
except that with respect to a particular Company’s Chief Executive Officer (2),
the Policy will be administered by the Board of such Company. The Triggering
Events are:


1.
if either Company restates financial statements that were filed with the
Securities and Exchange Commission for any of the past three completed fiscal
years, and the individual was a Section 16 Officer of either Company during the
fiscal year for which the financial statements were restated, or



2.
if, during any of the past three completed fiscal years, a material
miscalculation occurred with respect to the amount of any Payment made to an
individual who was a Section 16 Officer at the time of such Payment, or



3.
if any individual who served as a Section 16 Officer during the past three years
engaged in fraud or other intentional misconduct, and such fraud or intentional
misconduct caused material financial or reputational harm to either Company, as
determined by the Compensation Committee or the Board of a Company.



Payments subject to recoupment will be no greater than:


•
For Triggering Event 1 or 2: the difference between (i) the amount of any
Payment made as a result of the erroneous financial statements or the material
miscalculations, as applicable, and (ii) the lower Payment that would have been
advanced based on the restated financial statement or in the absence of the
material miscalculation, as applicable, or



•
For Triggering Event 3: the full amount of Payments during the fiscal year in
which the fraud or misconduct occurred.



The Compensation Committee, and the Boards of the Companies, if applicable, may
exercise discretion regarding whether to adjust the amount of Payments that are
subsequently recouped to account for tax consequences to the current or former
Section 16 Officer.


The relevant administrator shall determine, in its sole discretion, the method
of recoupment, to the extent permitted by law. The Policy does not limit the
rights of the Companies to pursue other lawful remedies that they deem
appropriate or their ability to seek lawful recoupment in appropriate
circumstances (including circumstances beyond the scope of the Policy) of any
amounts from any individual.


The Policy may be amended or terminated by the Boards of the Companies (with
respect to the applicable Company) at any time.











--------------------------------------------------------------------------------

(1) “Section 16 Officer” means an “officer” of either Company who is subject to
the reporting and short swing profit liability provisions of Section 16 of the
Securities Exchange Act of 1934, as amended.
(2) A Company’s Board of Directors shall administer the Plan with respect to the
Company’s President for periods in which the Chief Executive Officer position is
not occupied.





